—Appeal from a judgment of Steuben County Court (Latham, J.), entered October 30, 2000, convicting defendant upon his plea of guilty of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant contends that County Court erred in accepting his plea of guilty to sexual abuse in the first degree (Penal Law former § 130.65 [1]) because the plea was coerced. Although that contention survives defendant’s waiver of the right to appeal, defendant failed to move to withdraw the guilty *991plea or to vacate the judgment of conviction and thus has failed to preserve his contention for our review (see People v Williams, 272 AD2d 986). In any event, we conclude that defendant’s Alford plea (see North Carolina v Alford, 400 US 25) was “a knowledgeable, voluntary plea by defendant with a clear understanding of the consequences” (People v White, 214 AD2d 811, 812, lv denied 86 NY2d 742; see People v Townley, 286 AD2d 885, 885-886; see also People v Alexander, 284 AD2d 951, affd 96 NY2d 915). Finally, the sentence is neither unduly harsh nor severe. Present—Pigott, Jr., P.J., Pine, Hayes, ¿ Wisner and Hurlbutt, JJ.